Exhibit 10.1


GLOBAL BRASS AND COPPER HOLDINGS, INC.
2016 PERFORMANCE SHARE AWARD AGREEMENT


THIS PERFORMANCE SHARE AWARD AGREEMENT (the “Agreement”), effective as of
February 11, 2016 (the “Date of Grant”), is made by and between Global Brass and
Copper Holdings, Inc., a Delaware corporation (the “Company”), and
[                               ] (the “Participant”).
WHEREAS, the Company has adopted the Global Brass and Copper Holdings, Inc. 2013
Omnibus Equity Incentive Plan (the “Plan”), pursuant to which Performance Shares
may be granted;
WHEREAS, the Company at its 2016 annual meeting of stockholders intends to seek
stockholder approval to amend the Plan to, among other provisions, increase the
amount of common stock which may be awarded; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Performance Shares provided for herein to the
Participant subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Performance Shares.
(a)Grant. Subject to the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan, the Company grants the Participant [ ]
performance shares (the “Performance Shares”). This grant is contingent upon the
stockholders of the Company approving an increase in the number of shares
available for issuance under the amended Plan at the Company’s 2016 annual
meeting of stockholders. Unless and until an increase in the number of shares
available for issuance under the amended Plan is approved by stockholders of the
Company at such meeting, no shares of Common Stock (or certificates representing
such shares) shall be issued to the Participant respecting vested Performance
Shares.
The Performance Shares shall be credited to a separate book-entry account
maintained for the Participant on the books of the Company. Shares of Common
Stock underlying the Performance Shares, to the extent earned in accordance with
Exhibit A, shall be issued and delivered to the Participant as follows: one half
of the Performance Shares earned as of the end of the Performance Period shall
be issued to the Participant on or within thirty (30) calendar days following
the determination in 2018 (but in no event later than December 31, 2018) by the
Board or an appropriate committee thereof that Performance Shares have been
earned by the Participant (the “Initial Vesting Date”), and the remaining one
half of the Performance Shares earned as of the end of the Performance Period
shall be issued to the Participant on the first anniversary of the Initial
Vesting Date (collectively, the “Vesting Dates”) provided that, except as
provided in Section 3 hereof, the Participant is in the employ of the Company or
its Affiliates on each applicable Vesting Date.
(b)Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the meaning as set forth in
the Plan. In the event of a conflict between the Plan and this Agreement, the
terms and conditions of the Plan shall govern. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make





--------------------------------------------------------------------------------




any and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s legal representative in
respect of any questions arising under the Plan or this Agreement.
(c)Acceptance of Agreement. The Participant agrees to be bound by the terms of
this Agreement and the Plan. By accepting this Agreement, the Participant
consents to the electronic delivery of prospectuses, annual reports and other
information required to be delivered by Securities and Exchange Commission rules
(which consent may be revoked in writing by the Participant at any time upon
three (3) business days’ notice to the Company, in which case subsequent
prospectuses, annual reports and other information will be delivered in hard
copy to the Participant).
2.Dividend Equivalents. Each Performance Share shall be credited with Dividend
Equivalents, which shall be withheld by the Company in a separate book-entry
account maintained for the Participant on the books of the Company. Dividend
Equivalents credited to the Participant’s account and attributable to a
Performance Share shall be distributed (without interest) to the Participant at
the same time as the underlying Common Stock is delivered upon settlement of
such Performance Share and, if such Performance Share is forfeited, the
Participant shall have no right to such Dividend Equivalents.
3.Termination of Employment; Change of Control. Except as provided in this
Section 3, if the Participant’s employment with the Company or any Affiliate, as
applicable, terminates for any reason, then all unvested Performance Shares
shall be cancelled immediately and the Participant shall immediately forfeit any
rights to such Performance Shares.
(a)If, following a Change in Control, the Participant’s employment or service is
terminated by the Company without Cause, by the Participant for Good Reason (as
defined in the Participant’s employment, severance protection agreement or
similar agreement, provided that if no such agreement exists or no definition of
Good Reason is provided therein, then Good Reason shall not exist), or due to
the Participant’s death or Disability, the requirement that the Participant
remain in the employ of the Company or its Affiliates on the applicable Vesting
Date shall be waived and the Participant shall receive payment in respect of the
Performance Shares on or within thirty (30) calendar days following employment
termination, as follows:
(i)if termination is before the Initial Vesting Date, (A) the total number of
Performance Shares that would have been earned based on actual performance
through the date of termination, as determined by the Committee, or (B) if the
Committee determines that measurement of actual performance cannot be reasonably
assessed, the total number of Performance Shares that would have been earned
based on the assumed achievement of target performance, as determined by the
Committee, in either case, multiplied by a fraction, the numerator of which is
the number of days elapsed between January 1, 2016 and the date of the
Participant’s termination of employment or service, and the denominator of which
is 1,095, and that number of Performance Shares shall be distributed, and
(ii)if termination is after the Initial Vesting Date, the remaining one half of
the Performance Shares that were earned as of the end of the Performance Period
based on actual performance, but are not scheduled to be distributed until the
first anniversary of the Initial Vesting Date, shall be multiplied by a
fraction, the numerator of which is the number of days elapsed between January
1, 2016 and the date of the Participant’s termination of employment or service,
and the denominator of which is 1,095, and those Performance Shares shall be
distributed.
(b)In the event of the Participant’s death, Disability, or retirement on or
after the Participant has both attained age sixty (60) years and completed at
least five (5) years of employment with or services





--------------------------------------------------------------------------------




to the Company or its Affiliates, the requirement that the Participant remain in
the employ of the Company or its Affiliates on the applicable Vesting Date shall
be waived and the Participant shall receive payment in respect of the
Performance Shares for the Performance Period, if any, in accordance with
Section 1(a), as follows:
(i)if termination is before the Initial Vesting Date, the total number of
Performance Shares that would have been earned based on actual performance for
the Performance Period shall be multiplied by a fraction, the numerator of which
is the number of days elapsed between January 1, 2016 and the date of the
Participant’s termination of employment or service, and the denominator of which
is 1,095, and that number of Performance Shares shall be distributed on or
within thirty (30) calendar days following the determination of performance for
the Performance Period, and
(ii)if termination is after the Initial Vesting Date, the remaining one half of
the Performance Shares that were earned as of the end of the Performance Period
based on actual performance, but are not scheduled to be distributed until the
first anniversary of the Initial Vesting Date, shall be multiplied by a
fraction, the numerator of which is the number of days elapsed between January
1, 2016 and the date of the Participant’s termination of employment or service,
and the denominator of which is 1,095, and those Performance Shares shall be
distributed on or within thirty (30) calendar days following the employment
termination.


4.Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any shares of Common Stock underlying the Performance Shares
unless, until and to the extent that (i) the Company shall have issued and
delivered to the Participant the shares of Common Stock underlying the
Performance Shares and (ii) the Participant’s name shall have been entered as a
stockholder of record with respect to such shares on the books of the Company.


5.Compliance with Legal Requirements.
(a)Generally. The granting and settlement of the Performance Shares, and any
other obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local, and foreign laws, rules, and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the Performance Shares as it deems necessary or advisable under applicable
federal securities laws, the rules and regulations of any stock exchange or
market upon which such Performance Shares are then listed or traded, and/or any
blue sky or state securities laws applicable to such Performance Shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.
The Participant agrees to take all steps the Committee or the Company determines
are necessary to comply with all applicable provisions of federal and state
securities law in exercising the Participant’s rights under this Agreement.
(b)Tax Withholding. Vesting and settlement of the Performance Shares shall be
subject to the Participant satisfying any applicable federal, state, local, and
foreign tax withholding obligations. The Company shall withhold from all amounts
payable to the Participant in connection with the Performance Shares of Common
Stock to satisfy any applicable taxes required by law.
6.Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Committee may, in its sole discretion, cancel this Performance Share
award if the Participant, without the consent of the Company, while employed by
or providing services to the Company or any Affiliate or after termination of
such employment or service, violates a non-competition, non-solicitation,
non-disparagement or non-disclosure covenant or agreement, or otherwise has
engaged in or engages in





--------------------------------------------------------------------------------




activity that is in conflict with or adverse to the interest of the Company or
any Affiliate, including fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Committee in its sole
discretion. Further, if the Participant otherwise has engaged in or engages in
any activity referred to in the preceding sentence, the Participant shall
forfeit any compensation, gain or other value realized thereafter on the vesting
or settlement of this Performance Share award, the sale or other transfer of
this Performance Share award, or the sale of shares of Common Stock acquired in
respect of this Performance Share award, and must promptly repay such amounts to
the Company. In addition, if the Participant receives any amount in excess of
what the Participant should have received under the terms of this Performance
Share award for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or other administrative error),
all as determined by the Committee in its sole discretion, then the Participant
shall be required to promptly repay any such excess amount to the Company. To
the extent required by applicable law (including without limitation Section 304
of the Sarbanes-Oxley Act and Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and/or the rules and regulations of NYSE or other
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted, or if so required pursuant to a written policy adopted by
the Company, this Performance Share award shall be subject (including on a
retroactive basis) to clawback, forfeiture or similar requirements (and such
requirements shall be deemed incorporated by reference into this Agreement).
7.
Miscellaneous.

(a)Transferability. The Performance Shares may not be assigned, alienated,
pledged, attached, sold, gifted, loaned or otherwise transferred or encumbered
by the Participant other than by will or by the laws of descent and
distribution, pursuant to a qualified domestic relations order or as otherwise
permitted under Section 15(b) of the Plan. In addition, the Participant agrees
to comply with any written holding requirement policy adopted by the Company for
employees.
(b)Waiver. Any right of the Company contained in this Agreement may be waived in
writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.
(c)Section 409A. The Performance Shares are intended to be exempt from, or
compliant with, Code Section 409A. Notwithstanding the foregoing or any
provision of the Plan or this Agreement, if any provision of the Plan or this
Agreement contravenes Code Section 409A or could cause the Participant to incur
any tax, interest or penalties under Code Section 409A, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Code Section 409A, or to avoid
the incurrence of taxes, interest and penalties under Code Section 409A, and/or
(ii) maintain, to the maximum extent practicable, the original intent and
economic benefit to the Participant of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Code Section 409A. This Section 7(c) does not create an obligation on the part
of the Company to modify the Plan or this Agreement and does not guarantee that
the Performance Shares will not be subject to interest and penalties under
Section 409A. References to termination of employment in this Agreement shall be
construed to mean a separation from service within the meaning of Code Section
409A. To the extent that the Participant is a “specified employee” within the
meaning of Section 409A as of the date of the Participant’s separation from
service, no amount that constitutes deferred compensation subject to Section
409A that is payable upon account of the Participant’s separation from service
will be paid before the date that is the first day of the seventh month
following the separation from service or, if earlier, the date of the
Participant’s death (the “Delayed





--------------------------------------------------------------------------------




Payment Date”). All such amounts that would be paid, but for the preceding
sentence, before the Delayed Payment Date will be accumulated and paid as soon
as practicable following the Delayed Payment Date.
(d)General Assets. All amounts credited in respect of the Performance Shares to
the book-entry account under this Agreement shall continue for all purposes to
be part of the general assets of the Company. The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.
(e)Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax, pdf/email or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the General Counsel
at the Company’s principal executive office.
(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(g)No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.
(h)Fractional Shares. In lieu of issuing a fraction of a share of Common Stock
resulting from an adjustment of the Performance Shares pursuant to Section 12 of
the Plan or otherwise, the Company shall be entitled to pay to the Participant
an amount equal to the Fair Market Value of such fractional share.
(i)Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. Any notice should
be made to the attention of the General Counsel of the Company at the Company’s
principal executive office. If no designated beneficiary survives the
Participant, the Participant’s estate shall be deemed to be the Participant’s
beneficiary.
(j)Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(k)Securities Laws. The Participant agrees that the obligation of the Company to
issue Performance Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon which the Company’s securities
shall be listed.
(l)Performance Compensation Award. The Performance Shares granted under this
Agreement shall be a Performance Compensation Award intended to qualify as
“performance-based compensation” under Code Section 162(m), to the extent Code
Section 162(m) is reasonably expected to apply.
(m)Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations, and
negotiations in respect thereto. No change, modification, or





--------------------------------------------------------------------------------




waiver of any provision of this Agreement shall be valid unless in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 of the Plan.
(n)Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware. The Participant submits to the in personam
jurisdiction of the federal and state courts in the district or county,
respectively, in which Schaumburg, Illinois is situate and agrees that such
courts shall be the sole and exclusive forum for the resolution of any disputes
regarding the Plan or this Agreement.
(o)Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
(p)Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.



















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as set forth
below.


GLOBAL BRASS AND COPPER HOLDINGS, INC.
By: ___________________________________
Name: ________________________________
Title: _________________________________
            
____________________________________
[insert name of Participant]











--------------------------------------------------------------------------------




SCHEDULE A
Subject to the terms and conditions of the Agreement, the Participant shall be
granted [ ] Performance Shares, subject to the achievement of ROIC (as further
set forth below) for the Performance Period. The number of Performance Shares
that are earned by the Participant shall be based on the ROIC achievement as set
forth in the chart below, and such earned Performance Shares (if any) shall be
settled in Shares of Common Stock and delivered to the Participant as set forth
in Section 1(a) of the Agreement.
[roicgraph2.jpg]
*The accumulated ROIC dollars and the ROIC percentage have been derived by
management using its 3-year projections


Notwithstanding the foregoing, no more than 100% of the Performance Shares shall
be earned unless the average of the closing prices of the Company’s Common Stock
over the last twenty (20) trading days of 2017 (the end of the Performance
Period) equals at least $23.00 (adjusted for dividends, cash distributions and
change in capital structure described in Section 12 of the Plan).
For the avoidance of doubt, if at the end of the Performance Period, the
Company’s ROIC percentage is less than 12.3% or the Company’s Accumulated ROIC
dollars is less than $134 million, then all Performance Shares subject to
vesting in that Performance Period will be forfeited.
For example: In the event the Company achieves a ROIC percentage of 13.00%, and
the Company accumulates ROIC dollars equal to $145.0 million, the Participant
shall have achieved a payout of 150% of their Performance Shares.
DEFINITIONS
“EBIT” means earnings before interest taxes calculated based on the sum of GAAP
“Income (loss) before taxes and equity income” and “Interest expense”.
“Performance Period” means the 24-month period ending December 31, 2017.
“ROIC” means NOPAT divided by Invested Capital.





--------------------------------------------------------------------------------




“NOPAT” means the Company’s “EBIT”, less taxes estimated at a 36% tax rate plus
“Equity income (loss) net of tax”. In calculating NOPAT for purposes of this
Agreement, the following adjustment will be made to correct for certain unusual
income and expense items: EBIT will be increased by the total of adjustments
between the Company’s EBITDA and Consolidated Adjusted EBITDA.
“Invested Capital” means the Company’s twelve month average GAAP assets
excluding cash, less the Company’s GAAP liabilities excluding long term debt. In
calculating Invested Capital for purposes of this Agreement, the following
adjustment will made to correct for certain anomalies in the GAAP cost of
inventory and fixed assets: Invested capital will be increased by the difference
between inventory valued at Market vs. the GAAP basis of LIFO, plus the current
fair value (fair value at acquisition less estimated depreciation) of assets
acquired from Olin Corporation for which no value was assigned in the opening
Balance sheet purchase price allocation.















